FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   May 13, 2009
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 HAROLD D. HORNSBY,

              Petitioner-Appellant,                      No. 08-5178
 v.                                                     (N.D. of Okla.)
 EDWARD EVANS,                                    (D.C. No. CV-95-940-JHP)

              Respondent-Appellee.


           ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges. **


      Harold D. Hornsby, a state prisoner proceeding pro se, 1 has spent the last

thirteen-and-a-half years in federal court attempting to invalidate his state-law

convictions for larceny from a person, larceny of merchandise, robbery by fear,

and robbery by firearms. After several years of litigation, the district court

      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      1
         Because Hornsby proceeds pro se on appeal, we are required to construe
his filings liberally. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
However, Hornsby’s pro se status does not excuse him from complying with the
fundamental requirements of the federal procedural rules. Id.
denied Hornsby’s habeas petition, and we declined to grant a certificate of

probable cause. See Hornsby v. Kaiser, No. 98-5192, 1999 WL 590746 (10th Cir.

Aug. 6, 1999).

      Hornsby, however, continued his legal barrage, filing a litany of non-

meritorious or outrightly frivolous motions in the district court and appealing

each time they were denied. See, e.g., Hornsby v. Sirmons, No. 07-5057 (10th

Cir. June 28, 2007). This abuse of the federal judicial process led the district

court to enter a docket management order requiring Hornsby to obtain permission

before filing any additional papers in his habeas case. We affirmed that order,

Hornsby v. Evans, No. 07-5174 (10th Cir. June 3, 2002), and later imposed our

own procedural limitation, directing that “any further applications, motions or

other filings by Mr. Hornsby collaterally attacking his convictions . . . will be

deemed denied on the thirtieth calendar day after filing unless this court otherwise

orders,” Hornsby v. Sirmons, No. 07-5057, slip op. at 5 (10th Cir. June 28, 2007).

We further cautioned that “[i]f Mr. Hornsby persists in filing additional § 2254

petitions, additional motions or applications for leave to file second or successive

§ 2254 petitions, or other filings challenging these convictions, we may consider

imposing monetary sanctions.” Id.

      The subject of the current appeal is Hornsby’s latest motion, which requests

under Federal Rule of Civil Procedure 60(b) that the district court vacate its prior

judgment denying habeas relief. Unsurprisingly, Hornsby failed to obtain

                                         -2-
permission from the district court before filing the Rule 60(b) motion, and the

court struck the motion from its docket. Hornsby appeals, but presents no

explanation for his failure to comply with the district court’s unambiguous docket

management order. Instead, he embarks on a lengthy and irrelevant discussion of

why the Supreme Court’s decision in Gonzales v. Crosby, 545 U.S. 524 (2005),

required the district court to address the merits of his Rule 60(b) motion.

      We may not review the district court’s Rule 60(b) decision unless Hornsby

shows he is entitled to a certificate of appealability. See Spitznas v. Boone, 464

F.3d 1213, 1217–18 (10th Cir. 2006). Because here the “decision appealed from

involves a procedural ruling of the district court [i.e., the district court’s decision

to strike Hornsby’s Rule 60(b) motion], a COA may only issue if ‘the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural

ruling.’” Id. at 1225 (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000))

(emphasis added). The Supreme Court has encouraged us to resolve cases like

this one on procedural grounds and to reach a habeas petitioner’s constitutional

claims only if necessary. See Slack, 529 U.S. at 485.

      The power of district courts to manage their dockets is deeply ingrained in

our jurisprudence, and a district court’s exercise of that power is reviewed only

for abuse of discretion. See, e.g., Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

                                           -3-
(1962) (holding that a trial court’s power to dismiss for lack of prosecution “has

generally been considered an ‘inherent power,’ governed not by rule or statute but

by the control necessarily vested in courts to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases”); United States v.

Nicholson, 983 F.2d 983, 988 (10th Cir. 1993) (“District courts generally are

afforded great discretion regarding trial procedure applications (including control

of the docket and parties), and their decisions are reviewed only for abuse of

discretion.”).

      Given the history of this case and the fact that Hornsby has “already

received more than [his] fair share of scarce judicial resources,” Hornsby v.

Sirmons, No. 07-5057, slip op. at 5 (10th Cir. June 28, 2007), we hold that the

district court acted well within its discretion in striking Hornsby’s motion to

vacate. Hornsby has failed to show that “jurists of reason would find it debatable

whether the district court was correct in its procedural ruling,” Slack, 529 U.S. at

484, and we decline to grant him a certificate of appealability.

      As a final matter, we have previously warned Hornsby that we would

consider imposing monetary sanctions if he persisted in filing frivolous and

abusive motions or pleadings relating to his habeas petition. This appeal certainly

qualifies as frivolous, and Hornsby’s pro se status does not insulate him from

such sanctions. See Kyler v. Everson, 442 F.3d 1251, 1253 (10th Cir. 2006)

(“[P]ro se litigants are subject to the same minimum litigation requirements that

                                         -4-
bind all litigants and counsel before all federal courts.”). Another abusive filing

will require us to impose monetary sanctions.

      For the foregoing reasons, we DENY Hornsby a certificate of appealability.

We further DENY Hornsby’s motion to proceed in forma pauperis and DENY his

motion to supplement the record on appeal.

                                       Entered for the Court


                                       Timothy M. Tymkovich
                                       Circuit Judge




                                         -5-